          Case 1:20-cv-01137-CJN Document 25-1 Filed 07/02/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 ELIZABETH BARBER, et al., on behalf of
 themselves and all others similarly situated,       Civil Action No. 1:20-cv-01137-CJN

          Plaintiffs,

 v.

 ELISABETH DeVOS, in her official
 capacity as United States Secretary
 of Education, and UNITED STATES
 DEPARTMENT OF EDUCATION,

          Defendants.


      [PROPOSED] ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION FOR
        EXTENSION OF TIME TO FILE ANSWER OR OTHER RESPONSE TO THE
                           AMENDED COMPLAINT

         Upon consideration of Defendants’ Unopposed Motion for Extension of Time to File

Answer or Other Response to the Amended Complaint, and good cause having been found, it is

hereby

         ORDERED that Defendants have until July 20, 2020, to file their answer or other

response to the Amended Complaint.


So ordered on this _____ day of _____________, 2020.


                                                    ____________________________
                                                    Carl J. Nichols
                                                    United States District Judge
